Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 1 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

North Dakota Board of University
and School Lands and the North
Dakota Office of State Engineer,

Plaintiffs,

vs.
Complaint for Judicial Review
United States Department of the of Agency Action
Interior; David Bernhardt, in his
capacity as Secretary of the United
States Department of the Interior;
United States Bureau of Land
Management; William Pendley,

in his capacity as acting director of
the United States Bureau of Land
Management and its Deputy Director
for Policy and Programs; John
Mehlhoff, in his capacity as the
Bureau of Land Management’s State
Director for Montana and the
Dakotas; and the Interior Board of

Land Appeals,

Defendants.

et li ail al il a a ec a ll ee de

 

Introduction
1. This case concerns the accurate location of the boundary between the
bed of the Missouri River, owned by the State of North Dakota, and tracts of land
riparian to the river owned by the United States. That boundary is the ordinary
high water mark (“OHWM”). Land boundaries are important for many and obvious

reasons. Here, the immediate practical need to accurately locate the OHWM is to
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 2 of 16

identify the owner of the underlying minerals that are being produced from wells
that have been operating for a number of years. At stake is the right to several
million dollars of oil and gas royalties on past production and likely additional
millions attributable to ongoing and future production.

2. The United States Bureau of Land Management (“BLM”) within the
United States Department of the Interior (“DOI”) issued Supplemental Plats
depicting where it believes the OHWM is located on certain tracts of federal land
located in the following areas:

Township 154 North, Range 95 West;
Township 154 North, Range 96 West;
Township 154 North, Range 97 West; and
Township 154 North, Range 98 West.
(Collectively, “Subject Lands.”)

3. Federal jurisprudence provides that while federal law may govern a
dispute, in some instances “state law should be borrowed and applied as the federal
rule for deciding the substantive legal issue . . . .” California ex rel. State Lands
Comm’n v. United States, 457 U.S. 273, 283 (1982). Even disputes over federal
property, should, in general, be resolved by adopting and applying state property
law. There is “no imperative need” for federal law to decide cases involving title to
federal land. Wilson v. Omaha Indian Tribe, 442 U.S. 653, 673 (1979). However, in
identifying the OHWM on the Subject Lands, DOI and its BLM did not apply state
OHWM standards, but rather applied federal standards. The two sets of standards
have differences in the criteria used to identify OHWMs and those differences

resulted in identifying the OHWM at different locations on the Subject Lands.

2
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 3 of 16

Because federal standards were used to prepare the Supplemental Plats at issue,
those plats do not accurately depict the location of the OHWM. Plaintiffs seek to
have the plats set aside.
Related Litigation

4, There is pending in this Court XTO Energy, Inc., and XTO Holdings,
LLC, v. North Dakota Board of University and School Lands, and the United States
of America, Case 1:19-cv-00076 (“XTO Energy”), which is an interpleader action
concerning the right, as between the defendants, to receive royalty revenues held by
XTO Energy attributable to the production of oil and gas from:

Section 25, Township 154 North, Range 95;

Section 25, Township 154 North, Range 97 West; and

Sections 26 and 29, Township 154 North, Range 96 West.
The OHWM on these tracts are the subject of the Supplemental Plats referred to
above. As the Complaint in XTO Energy describes, both North Dakota and the
federal government have issued oil and gas leases covering, in part, the same land
from which oil and gas is being produced by XTO-operated wells. The Complaint
states that through April 25, 2019, there is at least $2,714,965.82 of royalty
revenues in dispute and that production is ongoing. XTO Energy (ECF #1, 430). A
stipulation filed July 20, 2020, by the parties in XTO Energy (ECF #50, (3), states

that as of that date, $3,031,653.74 of royalty revenues is in dispute, although this

amount does not include all the wells at issue in XTO Energy.
Case 1:20-cv-00185-DMT-CRH Document1 Filed 10/09/20 Page 4 of 16

Parties

5. Plaintiff North Dakota Board of University and School Lands (“Land
Board”) is a North Dakota state governmental entity established under the state
constitution. N.D. Const. art. 9, § 8. One of the Board’s responsibilities is to manage
state-owned oil, gas, and related hydrocarbons underlying the state’s sovereign
lands. N.D.C.C. §§ 61-33-02 and -03. Sovereign lands include the beds of navigable
rivers lying within the OHWM. N.D.C.C. § 61-33-01(5).

6. Plaintiff North Dakota Office of State Engineer (“State Engineer”) is a
North Dakota state governmental agency headed by the State Engineer. N.D.C.C.
ch. 61-03. One of the State Engineer’s responsibilities is to manage all state-owned
possessory interests, except oil, gas, and related hydrocarbons, in the state’s
sovereign lands. N.D.C.C. §§ 61-33-02 and -03.

7. Defendant DOI is a cabinet-level agency of the federal government.
Among its responsibilities is managing certain lands owned by the United States,
including the Subject Lands.

8. Defendant David Bernhardt is the Secretary of DOI. He is sued in his
official capacity as DOI’s Secretary. Secretary Bernhardt is responsible for
managing certain lands owned by the United States, including the Subject Lands.

9. Defendant BLM is a bureau within DOI. Among its responsibilities is
managing certain lands owned by the United States, including the Subject Lands.
One of the BLM’s administrative regions is “Montana/Dakotas,” covering Montana,

South Dakota, and North Dakota and in which BLM manages federally owned land,

 
Case 1:20-cv-00185-DMT-CRH Document1 Filed 10/09/20 Page 5 of 16

including the Subject Lands. BLM programs include the Cadastral Survey Program,
the work of which includes surveying the boundary of federally owned land. See,
e.g., 43 U.S.C. §§ 2, 772. The BLM, through its Cadastral Survey Program,
conducted the OHWM surveys and based on those surveys issued the Supplemental
Plats at issue in this lawsuit.

10. Defendant William Pendley is the BLM’s Deputy Director for Policy
and Programs and who, on information and belief, exercises the authority of the
Director of the BLM.

11. Defendant John Mehlhoff is the State Director for the BLM’s
Montana/Dakotas Region. He is sued in his official capacity as State Director.
Director Mehlhoff is responsible for managing certain lands owned by the United
States, including the Subject Lands.

12. Defendant Interior Board of Land Appeals “TBLA”) is an
administrative tribunal within DOI that exercises authority to adjudicate public
land disputes. See 43 C.F.R. Part 4; 43 C.F.R. § 4.1(b)(2). The IBLA issued the
administrative decision at issue in this lawsuit, that is, North Dakota Office of the
State Engineer & North Dakota Board of University & School Lands, 195 IBLA 194
(IBLA 2016-170, Mar. 25, 2020). The decision is Exhibit 1 to this Complaint.

Jurisdiction and Venue

13. The court has jurisdiction over this action under 28 U.S.C. § 1331

(federal question) and 5 U.S.C. §§ 701-706 (administrative procedure act) Gudicial

review of agency action).
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 6 of 16

14. The relief requested is authorized by 28 U.S.C. §§ 2201 (declaratory
relief) and 2202 (further relief), by 5 U.S.C. §§ 705-706 (administrative procedure
act), and the Court’s inherent authority.

15. This action concerns the boundary between land owned by the United
States and land owned by North Dakota that is located in the North Dakota
counties of Williams and McKenzie. Thus, venue is proper in this district under 28
U.S.C. § 1391(b)(2) and (e)(1) and D.N.D. Civil L. R. 3.1(A).

Factual and Procedural Background

16. At statehood, under federal law, in particular the equal footing
doctrine, North Dakota took title to the beds of navigable rivers and lakes. See, e.g.,
PPL Montana, LLC v. Montana, 565 U.S. 576, 590-91 (2012). Congress has
confirmed state “title to and ownership of the lands beneath navigable waters,”
declaring state title “to be in the public interest.” 43 U.S.C. § 1311(a). At statehood,
the Missouri River was navigable and hence North Dakota took title to the bed of
the river. E.g., Brigham Oil & Gas, L.P. v. N.D. Bd. of Univ. & Sch. Lands, 866 F.
Supp. 2d 1082, 1084-85, 1088 (D.N.D. 2012); Hogue v. Bourgois, 71 N.W.2d 47, 52
(N.D. 1955). The geographic extent of the state’s riverbed ownership is from OHWM
to OHWM. Reep v. State, 2013 ND 253, 424-26, 841 N.W.2d 664.

17. The federal Flood Control Act of 1944, Pub. L. No. 78-534, 58 Stat. 887
(1944), authorized construction of dams on the Missouri River, including Garrison

Dam, which was built under the authority of the Act about seventy miles northwest
Case 1:20-cv-00185-DMT-CRH Document1 Filed 10/09/20 Page 7 of 16

of Bismarck. The dam was constructed in the 1950s, and when completed,
inundated land behind the dam formed the bed of Lake Sakakawea.

18. Much of Lake Sakakawea is within the oil and gas producing region of
western North Dakota. Oil was discovered in North Dakota in the early 1950s, but
for decades minerals under Lake Sakakawea were seldom developed because the
lake presented obstacles to drilling. However, modern drilling technology allows oil
companies to reach and produce minerals under the lake. Horizontal wellbores
allow recovery of oil and gas from under the lake and from under the bed of the
Missouri River as it existed prior to construction of Garrison Dam, that is, the
“historic river.”

19. Horizontal drilling technology led to title questions and disputes
involving minerals under the Missouri River and Lake Sakakawea. There have been
public and private investigations of title and of the title consequences of erosion,
accretion, avulsion, and reliction, forces that, until the construction of dams on the
Missouri River, led to constant changes in the course of the historic river and hence
the location of its OHWM.

20. In 2010, the Land Board studied the location of the historic OHWM
along a 92-mile stretch of the Missouri River inundated by Lake Sakakawea,
including the Subject Lands. Ex. 1, 195 IBLA at 200. The study was led by the
engineering firm, Bartlett & West. The study concluded with the following report:
Bartlett & West and McCain and Associates, Inc., Final Technical Repori for the

Ordinary High Water Mark Investigation for the Missouri River under Lake
Case 1:20-cv-00185-DMT-CRH Document1 Filed 10/09/20 Page 8 of 16

Sakakawea (From Furlong Loop to New Town, ND) (Mar. 2011) (hereafter “Bartlett
& West 2011 OHWM Report,” a/k/a “Phase 2 Study”).! In locating the historic
OHWM, Bartlett & West applied state standards and guidelines. Id. at 2; Ex. 1, 195
IBLA at 200, 204. Because the area studied is under Lake Sakakawea, Bartlett &
West could not perform an on-the-ground analysis of such factors as soils,
vegetation, and certain other factors, and so it interpreted aerial photos of the
historic river taken in the 1940 and ‘50s, an interpretation informed by Bartlett &
West’s earlier OHWM delineation work along the Yellowstone River in North
Dakota and parts of the Missouri River in North Dakota not inundated by Lake
Sakakawea,? and by the State Engineer’s Ordinary High Water Mark Delineation
Guidelines, adopted in 2007.3 The Subject Lands were included in the Land Board’s
Bartlett & West 2011 OHWM Report (Phase 2 Study).

21. The BLM manages public domain land in North Dakota. Public
domain land is land that has always been owned by the United States. Public
domain land managed by the BLM in North Dakota includes some of what was
riparian land along the Missouri River prior to inundation by Lake Sakakawea,

that is, it includes some land riparian to the historic river.

 

Lhttys://www.land.nd.gov/sites/www/files/documents/Minerals/ OHWM2/chwm%20re
port.pdf

2https://www.land.nd.gov/sites/www/files/documents/Minerals/OHWM1/ OHWM%20
REPORT.pdf

Shttps://www.land.nd.gov/sites/www/files/documents/Minerals/OHWM VOHWMeuid
elines.pdf.

8
Case 1:20-cv-00185-DMT-CRH Document1 Filed 10/09/20 Page 9 of 16

22. The BLM’s Branch of Cadastral Survey studied the location of the
OHWM on portions of the historic river, which resulted in preparing Supplemental
Plats for the Subject Lands. Ex. 1, 195 IBLA at 195-96.

23. The purpose of the Cadastral Survey’s OHWM study was to update the
boundaries of the public domain tracts and, thus, the boundary between federal
land and the state-owned riverbed, which would provide location and acreage
information to be used by the BLM in leasing public domain tracts for mineral
development. Ex. 1, 195 IBLA at 195-96, 198. On information and belief, the federal
government has issued four oil and gas leases that cover the Subject Lands and
those leases are still in effect.

24. The BLM’s work delineating the OHWM was conducted according to
federal standards and guidelines. Ex. 1, 195 IBLA at 201, 207, 210.

25. The Land Board’s Bartlett & West 2011 OHWM Report (Phase 2 Study)
and the BLM’s Supplemental Plats do not in all instances agree where the OHWM
is located on the Subject Lands. See, e.g., Ex.1, 195 IBLA at 201, 202-04, 207.

26. Practical consequences of the differences arise because the Land Board
has issued eight oil and gas leases covering the Subject Lands and did so relying on
the Bartlett & West 2011 OHWM Report (Phase 2 Study). These leases, which are
still in effect, compete with oil and gas leases issued by the federal government that
also include the disputed acreage in the Subject Lands. The disputed, overlapping
acreage amounts to at least several hundred acres. The BLM “believes the

difference amounts to many hundreds of acres... .” Ex. 1, 195 IBLA at 207. See
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 10 of 16

also, id. at 203. Oil and gas wells operated by XTO Energy have been drilled that
produce minerals underlying the disputed acreage, placing at least several million
dollars of oil and gas royalty revenues in question. Supra, { 4.

27. After the Cadastral Survey completed its work, the BLM published a
“Notice of Filing Plats of Survey; North Dakota.” 79 Fed. Reg. 38,562 (July 8, 2014).
The Notice stated the BLM intended to formally file the Supplement Plats, noting
the survey “was necessary to determine federal leasable mineral lands.” Id. at
38,563.

28. After the Notice was published, the Land Board and State Engineer
filed with the BLM Protests challenging the filing of the Supplementary Plats. See
Ex. 1, 195 IBLA at 202.

29. In March 2016, the BLM rejected the Protests. Ex. 1, 195 IBLA at 203.

30. The Land Board and State Engineer appealed the BLM’s decision to
the IBLA.

31. In its appeal, the Land Board and State Engineer argued that the
BLM used the wrong standards and guidelines to determine the OHWM location. It
used standards and guidelines promulgated by the federal government. The Land
Board and State Engineer argued federal law required that the BLM apply state-
promulgated standards and guidelines, and having failed to do so, the
Supplemental Plats have significant errors, should not have been issued, and

should be withdrawn.

10

 
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 11 of 16

32. The IBLA rejected these arguments in North Dakota Office of the State
Engineer & North Dakota Board of University & School Lands, 194 IBLA 195 (BLA
2016-170, Mar. 25, 2020), Exhibit 1 to this Complaint.

33. The IBLA’s decision was final agency action. E.g., 43 C.F.R. §§ 4.21(d),
4,4038(a).

Claim for Relief

34. All preceding paragraphs are re-stated.

35. The Supreme Court has held that although federal law governs title
disputes over federal land, it is state law, in general, that should be applied as the
federal rule of decision. Wilson, 442 U.S. at 673. The Court stated it is a “familiar
doctrine [that] it is for States to establish for themselves such rules of property as
they deem expedient with respect to the navigable waters within their borders and
the riparian lands adjacent to them ... .” Id. at 675-76 (quoting Arkansas v.
Tennessee, 246 U.S. 158, 176 (1918)). The general law of deference to and reliance
on state property law applies even where federal interests are at stake. E.g., id. at
676. The IBLA itself has applied the rule, relying on North Dakota property law to
decide whether land along the Missouri River was owned by the United States or by
the state. David A. Provinse, 89 IBLA 154, 158-59, 1985 WL 57767 (BLA No. 84-
776, Oct. 4, 1985).

36. An underpinning rationale for the rule is federalism and respect for

the role of states under the federal Constitution and how power between states and

11

 
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 12 of 16

the federal government is distributed and shared. Here, federalism functions to
prevent the Defendants from imposing a nationwide law.

37. Congress has confirmed state title to lands beneath navigable waters,
and in doing so declared it “to be in the public interest” that states have “the right
and power to manage [and] administer” those lands “in accordance with applicable
State law ....” 43 U.S.C. § 1311 (a).

38. In upholding the Supplementary Plats, the IBLA declined to apply the
general rule deferring to state law. The following is a summary of the IBLA’s
analysis and a summary of some reasons why the analysis is flawed.

a. The IBLA stated that to defer to state law would allow a
state to enlarge its riverbed “at any time simply by adopting
a more expansive interpretation of the OHWM.” Ex. 1, 195
IBLA at 212; see also id. at 214. It cited nothing to support
this speculation. While the IBLA did refer to North Dakota
having “redefined” its OHWM standard and thereby “stacked
the deck,” Ex. 1, 195 IBLA at 214-15, it cited nothing to
support these statements about redefining state law and
stacking the deck. In 2007, the State Engineer did adopt
guidelines for locating the OHWM, supra n.3, but these
guidelines did not redefine OHWM law; they articulated and
are based on longstanding North Dakota law developed by
the North Dakota Supreme Court in such cases as Rutten v.
State, 93 N.W.2d 796 (N.D. 1958), and In re Ownership of the
Bed of Devils Lake, 423 N.W.2d 141 (N.D. 1988).

b. The IBLA stated the Land Board and State Engineer

“implicitly” relied on the equal footing doctrine, and then

12
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 13 of 16

explained why the doctrine does not support the state. Ex. 1,
195 IBLA at 213-14. The Land Board and State Engineer did
not rely on the doctrine explicitly or implicitly. The IBLA
used the doctrine as a “strawman” argument to support its

decision.

c. The IBLA stated that applying state standards and
guidelines would result in a dispossession of federal land,
something that can be done only by Congress. Ex. 1, 195
IBLA at 212. However, federal courts, including the Supreme
Court in Wilson, 442 U.S. 653, have applied state property
law and in doing so adversely affected federal property
interests, as did the IBLA itself in David A. Provinse, 1985
WL 57767, in which it applied state law to determine that
North Dakota and not the United States owned land along
the Missouri River. The issue is not “dispossession” — which
starts with the improper assumption of federal title to the
disputed land — but rather identifying the proper standards
and guidelines to accurately locate the boundary between

state land and federal land.

d. The IBLA stated applying federal standards and guidelines
would not affect any existing relationships. Ex. 1, 195 IBLA
at 215. This is incorrect. The Land Board has issued oil and
gas leases covering the Subject Lands. These leases are in
effect. The failure to apply state standards and guidelines to
determine the OHWM on the tracts leased will require

reductions in the acreage covered by those leases.

13
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 14 of 16

e. As an alternative rationale for its decision, the IBLA stated a
recently enacted statute, N.D.C.C. § 61-33.1-06, supports
rejecting the challenge to the Supplementary Plats. Ex. 1,
195 IBLA at 218-19. The statute states that on certain public
domain land the BLM is to locate the OHWM “in accordance
with federal law.” Federal law defers to and borrows state
property law.

39. An agency action is unlawful and can be set aside by a court if, among
other things, it is “arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law;” if it is “contrary to constitutional right, power, privilege, or
immunity;” or if “in excess of statutory jurisdiction or authority, or limitations, or
short of statutory right.” 5 U.S.C. § 706(2)(A), (B), (C).

40. In upholding the BLM’s Supplementary Plats and the BLM’s use of
federal standards and guidelines for locating the OHWM on the Subject Lands, the
IBLA erred. It should have invalidated the Supplementary Plats and held that the
BLM should have applied state standards and guidelines for locating the OHWM on
the Subject Lands. Failing to do so, the IBLA’s decision was, among other things,
arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with
law; contrary to constitutional rights, powers, and privileges; or in excess of
statutory jurisdiction or authority, or limitations, or short of statutory right.

41. The IBLA’s error constitutes a legal wrong. Its decision is inconsistent
with federal jurisprudence and federal statute. The IBLA’s error harms state
proprietary interests by depriving the state of title to land and the land’s underlying
resources and of fiscal benefits that flow from title. The error harms the state’s

14
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 15 of 16

governmental and sovereign interests by not only displacing application of state

property law, but also by limiting the scope of state regulatory authority and

limiting state authority to administer and manage under state law the bed of a

navigable river.

Relief Requested

Wherefore, the Plaintiffs request the Court enter judgment in their favor and

against Defendants on the Claim for Relief and do the following:

1.

2.

Set aside and vacate the IBLA decision, North Dakota 195 IBLA 194.
Declare the Supplementary Plats unlawful and void.

Enjoin Defendants DOI, Bernhardt, BLM, Pendley, and Mehlhoff from
taking any action that applies or implements the Supplementary Plats.

Award Plaintiffs the costs and attorney fees they incur in pursuing this
action, as authorized by the Equal Access of Justice Act, 28 U.S.C. § 2412

and any other applicable statute or law.

Award such other relief the Court deems just.

[Signatures are on the following page.]

15
Case 1:20-cv-00185-DMT-CRH Document 1 Filed 10/09/20 Page 16 of 16

Dated October 9, 2020.

State of North Dakota
Wayne Stenehjem
Attorney General

By /s/Charles M. Carvell

16

Charles M. Carvell, No. 03560
Special Assistant Attorney General
cmc@pearce-durick.com

314 East Thayer Avenue

P.O. Box 400

Bismarck, ND 58502-0400
Telephone (701) 223-2890
Facsimile (701) 223-7865

David P. Garner, No. 06860
dpgarner@nd.gov

Assistant Attorney General
Office of the Attorney General
500 North 9th Street
Bismarck, ND 58501-4509
Telephone (701) 328-3640
Facsimile (701) 328-4300

Jennifer L. Verleger, No. 06732
jverleger@nd.gov

Assistant Attorney General
Office of the Attorney General
500 North 9th Street
Bismarck, ND 58501-4509
Telephone (701) 328-3640
Facsimile (701) 328-4300

Attorneys for Plaintiffs North Dakota
Board of University and School Lands
and North Dakota Office of State

Engineer
